Wilson, Judge:
This is a collector’s appeal for reappraisement involving a shipment of certain canned crabmeat, exported from Taiwan on June 23,1963, and entered at the port of New Orleans.
At the trial, the examiner of the involved merchandise testified as follows:
Q. Will you please advise us of tbe facts wbicb bave resulted in tbe Collector’s appeal, and tbe facts of wbicb you bave personal knowledge relating to this *674importation ? — A. I will. This appeal is limited to the appraised value of the fourth item listed on invoice numbered 18, which is described as “Canned King Crabmeat 48/7-% oz. Raney Labelled ‘Wolferman’ brand, 75 cartons.” In making my return of appraisement, I obtained my values from a master list, and in copying the values in red ink on the invoice, I inadvertently showed a value of $18.88 per carton for the item in question. Changing the unit value of the item in question was in fact a clerical error on my part, as it was my intention to accept the invoice value. The involved merchandise was imported after the effective date of the Customs Simplification Act of 1956, and is not identified on the final list published by the Secretary of the Treasury pursuant to said Act, T.D. 54521.
On or about the dates of exportation of the involved merchandise, the price at which such or similar merchandise was freely sold or offered to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States were the invoice unit values, net packed, $28.15 U.S. currency.
I have communicated with the importer, and they have agreed to these facts.
Judge Wilson : What was the correct value, the entered value?
The Witness : That is correct.
On the agreed facts, I find export value, as that value is defined hi section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value was the invoice unit value, net packed, $28.15 United States currency.
Judgment will issue accordingly.